Citation Nr: 0125448	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a total disability 
rating based upon individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision that denied 
the veteran's claim for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  The veteran timely perfected an appeal to the 
Board, and, in July 2001, appeared at a hearing before the 
undersigned Board Member at the RO.


FINDINGS OF FACT

1.  The veteran is service connected for post-traumatic 
stress disorder, rated at 70 percent disabling, effective 
from January 22, 1997.

2.  The veteran has a high school education or its 
equivalency and, following military service, worked as a 
sheet metal mechanic for thirteen years until 1985.  He has 
not worked since 1985.

3.  The medical evidence is, at least, in relative equipoise, 
on the question of whether the veteran's service-connected 
PTSD precludes him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the requirements for a total rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1966 to 
September 1968.  The veteran was originally granted service 
connection for post-traumatic stress disorder (PTSD) in 
October 1987 and rated as 50 percent disabled, effective from 
October 16, 1985.  Thereafter, the veteran was provided 
temporary total ratings because of hospitalizations from 
July 21, 1987, to September 1, 1987, and from May 8, 1989, to 
July 1, 1989.  See RO decisions dated in February 1988 and 
July 1989.  In July 1998, the RO granted an increased (70 
percent) rating for PTSD, effective from January 22, 1997.  
With the exception of temporary total ratings provided for 
hospitalizations from January 12, 1999, to March 1, 1999, and 
from June 1, 1999, to July 1, 1999, the veteran's rating for 
his PTSD has remained at 70 percent.  See RO decisions dated 
in March 1999, June 1999, and August 1999.

While the record shows that the veteran had earlier submitted 
claims for a total rating based on individual unemployability 
(see claims for a total rating based on individual 
unemployability received in July 1988 and March 1999) and had 
those claims denied (see Board decision dated in August 1990 
and RO decision dated in May 1999), the current appeal arises 
out of a claim submitted in August 2000.  According to the 
August 2000 claim, the veteran reported that he had completed 
high school.  (Parenthetically, the Board notes that the 
veteran, at his VA examinations, reported that he only 
completed the 11th grade before entering military service, 
but obtained a graduate equivalency diploma while in military 
service).  The veteran also noted on his application that he 
had not worked since 1985.  Specifically, the veteran 
indicated that he had worked as sheet metal mechanic for a 
company and/or for himself from 1973 to 1985, but that his 
PTSD caused him to be unemployable since 1985.  The veteran 
also noted on his application that he did not have any other 
education or training, either before or after he became 
disabled.  (The Board notes that the veteran, on his July 
1988 claim for a total rating based on individual 
unemployability, reported that he last worked in 1984 and his 
PTSD first affected his full-time employment on September 1, 
1987.  However, on the March 1999 claim for a total rating 
based on individual unemployability, he reported the same 
facts that appeared on the August 2000 claim.)

A review of the record on appeal reveals VA and/or private 
treatment records dating back to 1980.  The record also shows 
that the veteran has carried a diagnosis of PTSD since 
December 1985.  See VA examination dated in December 1985.  
The post-1985 medical records show, among other things, the 
veteran's complaints and/or treatment for PTSD.  See private 
treatment records from Family and Youth Counseling Agency 
dated from October 1985 to June 1987, August 1987, September 
1987, November 1989, September 1990, and December 1996 to 
April 1998; private treatment records from Ronald R. Budge 
dated in March 1986; private treatment records from Keith 
Nabours, M.D., dated in March 1986; VA treatment records 
dated from June 1987 to April 1988, June 1989, December 1990, 
November 1995 to December 1995, February 1997 to April 1998, 
and June 1999; VA examinations dated in December 1985, 
September 1987, October 1987, April 1989, March 1998, April 
1999, and August 2000; a June 1997 letter from a VA 
counselor; a July 2000 letter from Nguyen N. Nguyen, M.D.; 
and July 2000 and July 2001 letters from Dena Bazzie, MA.

Interestingly, the Board notes that the September 1987 VA 
examiner, after diagnosing the veteran with PTSD, opined that 
". . . there is significant impairment of this patient 
emotionally which renders him unable to be gainfully 
employed."  Likewise, in October 1987, the VA examiner, after 
reported that the veteran manifested the classic signs and 
symptoms of PTSD, opined that the veteran " . . . is still 
unable to work consistently."  In November 1989, a counselor 
with the Family and Youth Counseling Agency, after diagnosing 
the veteran with PTSD, opined that he did ". . .not feel that 
[the veteran] is capable of performing any kind of work 
because of increased flashbacks, feeling scared, and 
increased hyper-alertness."  Similarly, in September 1990, a 
counselor with the Family and Youth Counseling Agency, after 
diagnosing the veteran with PTSD, opined that the veteran ". 
. . remained vocationally impaired as a result of his PTSD 
symptoms."  Furthermore, in March 1998, a VA PTSD examiner 
opined, after diagnosing the veteran with severe PTSD, that 
the ". . . veteran appears to be very restricted in what he 
does and how he spends his time."

Tellingly, the more contemporaneous of these medical records 
also provides the Board with evidence relevant to the 
veteran's claim that his service connected PTSD has rendered 
him unable to work.  Specifically, VA treatment records show 
the veteran hospitalized on at least two occasions in 1999 
because of, among other things, his service connected PTSD.  
See VA hospitalization records dated in January 1999, 
February 1999, and June 1999.  The veteran was hospitalized 
from January 1999 to February 1999 because of suicidal 
ideation and, upon discharge, his prognosis was only fair.  
Likewise, while hospitalized in June 1999, it was observed 
that he had chronic suicidal ideation.  The discharge 
diagnoses included PTSD.  His Global Assessment of 
Functioning (GAF) scale score was between 45 to 50 upon 
admission and 50 upon discharge.

During the veteran's April 1999 general VA examination, the 
veteran reported that he had last worked in 1985.  As to 
psychiatric problems, while the examiner indicated that one 
should see the April 1999 psychiatric VA examination, it was 
nonetheless opined that the veteran was capable of managing 
his own funds.  It was also opined that, "the veteran is 
physically capable of working, however, would like . . . to 
refer [him] to the Psychiatric C & P to see if he has any 
disability due to his mental illness." 

During the veteran's April 1999 VA PTSD examination which 
(not including psychological testing), lasted approximately 
one hour, the veteran was reported that he had been married 
for 30 years, had 4 children, and 3 siblings.  He described 
satisfactory relationships with all of his family.  He also 
stated that his parents were deceased.  He claimed to have 
completed the 11th before being drafted and thereafter 
obtained a graduate equivalency diploma while serving in the 
military.  He indicated that he had worked as a sheet metal 
worker for 13 years from 1973 to either 1984 or 1985.  The 
veteran attributed his inability to work to a fear that co-
workers or others "might hurt [him]."  It was also noted that 
the veteran had been treated for PTSD since 1980 with six 
prior psychiatric hospitalizations, with the most recent 
being from January to February 1999 because of suicidal 
ideation.  As to his treatment, the veteran indicated that, 
over the last 19 years, he had received a combination of 
treatments including medications, hospitalization, and 
counseling.  The veteran opined that these treatments had 
been effective in improving his adverse symptomology.

Thereafter, the veteran complained of "problems coping with 
the world" due to his PTSD.  Specifically, he complained of 
problems with, 

jamais vu, deja vu, occasional 
depersonalization, derealization, 
distortion, visual illusions, olfactory 
illusions, tactile illusions, and bad 
dreams/nightmares 'every night.'  As for 
his emotional status, he claimed to 
experience virtually all those queried: 
ambivalence, depression, guilt, 
hopelessness, worthlessness, failure, 
being 'at fault,' loneliness, 
disappointment, frustration, occasional 
helplessness, occasional anger, and fear 
of people.  He also described himself as 
having low energy, absent initiative, 
'high' appetite, 'low' sleep . . . and 
intact sex drive.  He admitted to past 
but not present feelings/intentions of 
harm to self.  He denied such 
feelings/intentions towards others . . .  
He stated that his thinking was 
preoccupied with his family.

On examination, the veteran had constricted facial 
expressions, a fairly constricted affect, a somewhat 
constricted mood, terse and unelaborated responses to 
questions, a rather impaired delayed verbal memory to free 
recall, profoundly impaired immediate and delayed recall of 
prose, impaired long-term memory for everyday events, mild-
to-moderate impairment of constructional practical skills, 
and a low to average rate of though.  His GAF score was 65.

Psychological testing results were reported as being 
unreliable due to answers being exaggerated or over-reported.  
Nonetheless, it was opined that the veteran was 
". . . NOT capable of managing his benefit payments in his 
own best interest.  His complex memory recall seemed 
profoundly impaired.  However, . . . [this conclusion] . . . 
may also be the result of [the veteran] not putting forth his 
best effort . . ."  Thereafter, it was opined that

 . . .  there was no information to 
suggest loss of work skills due to 
cognitive factors.  He seemed to rely on 
his post traumatic stress disorder and 
claimed impairments as a rationale not to 
pursue employment.  It is difficult to 
judge the extent of this due to his claim 
that he had not been gainfully employed 
in 15 years.  Hence, one may wish to 
place more weight on motivational factors 
as determining the expression of any work 
skills.

Subsequently, the examiner opined that,

The presence of post-traumatic stress 
disorder seemed questionable.  The 
history would ostensibly support recent 
mental problems, although psychological 
testing was not obtained at that time.  
The neurobehavioral status examination 
results seemed quite inconsistent, 
especially regarding his memory 
performance.  The clinical interview 
indicated high endorsement of perceptual 
and emotional symptoms, which was 
reflected on the psychological testing.  
However[,] the psychological testing 
suggested a very questionable tendency to 
over-endorse or exaggerate symptoms . . . 
[O]ne should also consider the possible 
side-effects of medications . . .

The diagnoses were post-traumatic stress disorder by previous 
diagnosis, dysthymic disorder by previous diagnosis, possible 
malingering, and possible adverse effects of medication.  
Lastly, the examiner opined that "[t]he global nature of the 
GAF precludes this examiner from offering a professional 
opinion of GAF scores for each diagnosis.  Human behavior is 
too complex to be that reductionistic and there is no 
empirical support for doing such."

In July 2000, a Nguyen N. Nguyen, M.D., wrote, 

[the veteran] has been under my care 
since March 1999 for Post Traumatic 
Stress Disorder.  He has a psychiatric 
diagnosis as Post Traumatic Stress 
Disorder with clinical symptoms meeting 
the DSM IV Criteria Diagnosis of Post 
Traumatic Stress Disorder, delayed onset.  
He is currently on Psychotropic 
medications.  The prognosis for this case 
is felt as poor.  I believe that [the 
veteran] is totally disabled at this 
time.  The symptoms of PTSD persist with 
moderate improvement and has become 
chronic.

Also, in July 2000, Dena Bazzie, MA, of the Family and Youth 
Counseling Agency, wrote that the veteran had been a client 
of theirs since March 1996 and during that time he had been 
hospitalized on a number of occasions due to suicidal 
ideation as well as attended an inpatient clinic for PTSD.  
Ms. Bazzie thereafter reported the veteran's complaints, the 
frequency of his counseling since she started work at Family 
and Youth Counseling in January 2000, and steps the veteran 
took to deal with his PTSD.

In August 2000, the veteran underwent another VA general 
examination.  At that time, the veteran reported that he had 
been disabled from gainful employment since 1985 and related 
that his unemployability was due to his PTSD.  After 
examination, it was opined that PTSD, pending psychology 
consultation, appears to be the veteran's only disabling 
condition. 

In August 2000, the veteran also underwent another VA PTSD 
examination by the same examiner who had examined the veteran 
in April 1999.  The examination, not included psychological 
testing, lasted approximately one and a half-hours.  At this 
time, the veteran reported he had been married for 31 years, 
had 4 children, and 3 siblings.  He described satisfactory 
relationships with all of his family.  He also stated that 
his parents were deceased.  He claimed to have an 11th grade 
education, truncated by being drafted.  He added that he 
thereafter obtained his graduate equivalency diploma while 
serving in the military.  He indicated that he had been a 
sheet metal worker for 13 years until 1985, when he said he 
became disabled due to psychological symptoms.

The veteran reported seven prior psychiatric 
hospitalizations: Cypress Hospital, Lafayette, Louisiana 
sometime prior to 1986; North Little Rock VA Medical Center 
in 1986, 1989, and 1999; and "this" VA Medical Center in 1986 
or 1987, 1990, and 1999.  He claimed to have received 
outpatient care after his original hospitalization.  He said 
that he was currently under a Lake Charles, Louisiana 
psychiatrist's care for the last one to two years and in-
group and individual counseling at a family-counseling center 
in Lake Charles for that time.  Next, the veteran reported 
that his only other primary medical problem was high blood 
pressure.

Thereafter, the veteran reported the following adverse 
symptomology:

(1) 'wind from the West-during the 
summer-it reminds me of the tropical 
weather-once a week-ever since 1985;' (2) 
'noises-loud noises-any sound like a gun, 
explosions, a loud hit on a table, . . . 
anything like a bang-2 to 3 times a day-
ever since Vietnam;' (3) 'flashbacks-
smells-diesel-the sight of blood[;]' (4) 
'not being in a crowd or around people-
once a week [faced with the situation]--
since Vietnam-I'm in my house bunkered 
down;'  [and] (5) [']embarrassed--missing 
buddies who were killed in Vietnam-once a 
day-ever since Vietnam.'

* * *

[In addition, the veteran complained of 
the following adverse symptomology:] 
jamais vu, deja vu, depersonalization, 
derealization, distortion, visual 
illusions (which were described as after-
images of what he had been looking at), 
olfactory illusions, tactile illusions, 
and bad dreams/nightmares 'every night' 
about 'I'm back in Vietnam-things 
happening to my family-killed some place-
taken away.'  As for his emotional 
status, he claimed to experience 
virtually every emotional symptom which 
was queried including: ambivalence, 
blandness, panic, depression, guilt, 
hopelessness, worthlessness, shame, 
failure, being 'at fault,' loneliness, 
disappointment, frustration, 
helplessness, anger, fear, bitterness, 
and paradoxically, indifference.  He also 
claimed social and emotional withdrawal.  
He noted low energy and absent 
motivation.  He also claimed to have good 
appetite, poor sleep and poor sex drive.  
He admitted to past but not present 
feelings/intentions of harm to self.  He 
denied any past and present 
feelings/intentions of harm to others.  
He stated that his thinking was 
preoccupied with  'the war' and 'my 
family.'  

In addition, the veteran indicated that he was not free of 
symptoms at any time.  Moreover, he related that he had not 
been employed since 1985, when he quit working due to the 
symptoms of post-traumatic stress disorder.  As to his 
treatment, the veteran indicated that, over the last 15 
years, he had received a combination of treatments including 
medications, hospitalization, and counseling.  He opined that 
these treatments had been partially effective, but he still 
described his symptoms as unchanged or better.

On examination, the veteran was mildly anxious, had 
constricted facial expressions, gave few, if any, spontaneous 
comments, gave terse and unelaborated responses, tasks of 
attention/concentration seemed impaired, tasks of language 
function appeared impaired, verbal memory functions for 
delayed free recall seemed severely impaired, he could only 
approximate the date, prose recall seemed mildly-to-
moderately impaired, constructional praxic skills were mild 
impaired, long-term recall seemed severely impaired, prose 
recall seemed mildly-to-moderately impaired, and possible 
dyscalculia was suggested.  His GAF score was 65.  

The examiner opined that the veteran ". . . seemed to do more 
poorly in the current neuro-behavioral examination, as 
opposed to that in 1999."  Thereafter, the examiner opined 
that the veteran ". . . seemed NOT to be capable of managing 
his benefit payments in his own best interest.  He might 
experience problems in managing an account due to apparent 
difficulty in calculating balances.  However, it might be the 
result of less than optimal effort."

Thereafter, it was reported that the results of his 
psychological testing were reported as unreliable due to 
answers being exaggerated or over-reported.  Moreover, the 
examiner opined that, "[a]s noted in 1999, the current 
cumulative indices across both protocols suggested the 
questionable presentation of mental dysfunction including 
post-traumatic stress disorder."  In addition, the examiner 
thereafter opined that, as for work, current results' suggest 
the same conclusion that was made at the 1999 examination.  
Next, it was opined that:

medication side-effects . . . should also 
be considered as a possible contributing 
factor influencing his work potential.

Based on the results of the entire 
examination, it is this examiner's 
professional opinion that [the veteran], 
like the 1999 examination, was attempting 
to appear much more dysfunction than he 
otherwise appeared based on the testing 
results.  Thus the objective 
psychological testing results did not 
support subjective report.  That is the 
history indicated a contrast between the 
vague general symptoms he described in 
1999 and the most specific ones described 
here, with intervening hospitalization 
for posttraumatic stress disorder.  In 
contrast, the clinical interview showed 
him to be rather calm and collected, and 
only mildly anxious.  The neurobehavioral 
status examination showed ostensible 
impairments.

The diagnoses were post-traumatic stress disorder by previous 
diagnosis, dysthymic disorder by previous diagnosis, possible 
malingering, and adverse effects of medication.

In July 2001, Ms. Bazzie once again wrote to VA on the 
veteran's behalf.  At this time, she reported that,

[the veteran] is a long term client with 
re-adjustment counseling services, dating 
back to 1996.  I have counseled [the 
veteran] consistently in individual and 
group sessions since January of 2000 . . 
.

[The veteran] has reported PTSD related 
symptoms of anger, guilt, depression, 
insomnia, isolation, alienation of 
feelings, and suicidal ideation.  He 
recently reported running off the road 
while driving because he became totally 
involved in a 'flash back of Vietnam.'  
He was hospitalized for acute suicidal 
ideation in 1999 . . . and has reported 
that he feels like, 'I'm living on 
borrowed time.'  He continues to complain 
with anxiety, depression and an inability 
to function socially in public places 
without feeling anxious and disturbed.  
He is currently seeing a private 
psychiatrist, Dr. Nguyen  . . . and is 
under his medical and psychiatric care.

[The veteran] states he is unable to 
focus on information or remember much of 
anything he reads.  He reports anxious, 
depressed days where he can not function 
and calls his wife to come home from her 
job, 'so I can cope.'  He reports he is 
susceptible to rage and flashbacks at 
anytime during the day and does not feel 
he can be in contact with people because 
of fear and his inability to control his 
temper.  [The veteran] . . . is not, in 
my opinion, capable of holding employment 
due to his ongoing symptoms of Post 
Traumatic Stress . . . 

The veteran and his wife testified at a personal hearing 
before the undersigned in July 2001.  The veteran reported 
that he spends his days inside his home "bunkered" down and 
that he had flashbacks one to two times a day.  Next, it was 
reported that the veteran had a history of numerous 
psychiatric hospitalizations since 1980, with the most recent 
being two hospitalizations in 1999.  As to employment, the 
veteran reported that he stopped working in 1985 because he 
was unable to deal with the people at the jobs he had to go 
out on.  Since that time, he had stayed at home.  Moreover, 
while he had periodically thereafter had looked for work, he 
had been unable to take any other job because it required 
being around people.  The veteran next reported that he 
though about suicide every time he had a flashback of Vietnam 
and that in 1989 he actually placed a rifle barrel in his 
mouth with the intent to kill himself.  However, because of 
thoughts about what that would do to his family, he did not 
go forward with the suicide. 

The veteran's wife testified that, when the veteran had been 
working, she had been employed at the same company as a 
secretary and bookkeeper.  Next, she testified that as the 
veteran's adverse symptomology became worse, he became more 
and more reluctant to go out on jobs until finally he simply 
stopped going out and did work around the shop.  Thereafter, 
the veteran stopped going to work at all and spent all his 
days just sitting in a chair at home.  The veteran's wife 
thereafter reported that, because of fears that the veteran 
would attempt suicide and the fact that she had no one to 
look after him, she left her job and starting up her own 
company.  She next reported that, she either took the veteran 
to work with her so she could keep an eye on him or, while 
working a second job, pays someone to look after him.  
Periodically, she also has one of their children come over to 
look after the veteran as well as bring over one of their 
grand children to cheer him up. 

II.  Analysis

The veteran claims that he is unemployable as a result of his 
service-connected PTSD and that a total rating based on 
individual unemployability is warranted.  All relevant 
evidence has been obtained and there is no indication in the 
record that there are other pertinent records available that 
should be associated with the claims file in order to 
adjudicate the claim.  Therefore, no further development is 
necessary in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5107(a) 
(West Supp. 2001).

To establish service connection for a total disability rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See §§ 3.341, 4.16, 4.19.

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Appeals for 
Veterans Claims (Court) has addressed this issue.  The Court 
noted that since the foregoing terms were ill-defined by the 
laws and regulations pertaining to the VA, much could be 
learned from the decisions of the United States Circuit 
Courts of Appeals which had considered the question of 
whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total if, when 
there are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

In the instant case, the Board notes that the veteran's PTSD, 
his only compensable disability, is rated as 70 percent 
disabling.  As such, the threshold requirement for 
application of 38 C.F.R. § 4.16 (2000) are met.

Thus, the pivotal issue in this case is whether the veteran's 
service-connected PTSD precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In 
determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's nonservice-connected disabilities (such 
as high blood pressure) nor his age may be considered.  38 
C.F.R. § 4.19.  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor(s) that place(s) his case in a different category than 
other veterans with equal ratings of disability.  Van Hoose 
v. Brown, 4 Vet. App. (1993).  Furthermore, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

First, as to the veteran's educational and work history, the 
record shows that the veteran has a high school education 
(i.e., he either completed the 11th grade before entering 
military service and earned a graduate equivalency diploma 
while in military service or completed high school before 
entering military service) and, following military service, 
worked as a sheet metal mechanic for thirteen years until 
1985.  See VA examinations dated in April 1999 and August 
2000; claim for a total rating based on individual 
unemployability received in August 2000.  The veteran 
reported that his PTSD caused him to stop working in 1985 and 
has prevented him from working since that time.  Id.

Next, as to the veteran's adverse symptomology, the Board 
notes that the record shows that the veteran had undergone a 
number of psychiatric hospitalizations since being diagnosed 
with PTSD, with two hospitalizations in 1999.  The Board 
recognizes, as the RO noted in March 1999, that the veteran's 
hospitalization records show the veteran's complaints and 
treatment for adverse psychiatric symptomology variously 
diagnosed as, among other things, PTSD and depressions.  See, 
for example, VA hospitalization records dated in January and 
February 1999 (While the veteran, when first hospitalized 
showed sings of both PTSD and major depression, the February 
1999 discharge diagnoses were major depressive disorder and 
history of PTSD.)  The Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Accordingly, given the state of the 
record, the Board in deciding the question of entitlement to 
a total rating based on individual unemployability will 
consider all of the adverse psychiatric symptomology reported 
in these treatment records.

The acknowledges that a VA psychologist, in April 1999 and 
August 2000 opinions, after seeing the veteran for 
approximately one hour at the first examination and one and a 
half hours at the second examination, reported that ". . 
there was no information to suggest loss of work skills due 
to cognitive factors."  Significantly, however, the Board 
also notes that the record contains opinions by qualified 
professionals that the veteran is unemployable by reason of 
his service-connected PTSD by counselors that had treated the 
veteran for years.  See July 2000 letter from Dr. Nguyen and 
July 2001 letter from Ms. Bazzie.  Dr. Nguyen, the doctor, 
after reporting that the had treated the veteran for PTSD 
since March 1999, opined that the veteran "is totally 
disabled at this time."  Likewise, Ms. Bazzie, in her July 
2001 letter, after reporting that she had counseled the 
veteran since January 2000, opined that the veteran was not 
". . . capable of holding employment due to his ongoing 
symptoms of Post Traumatic Stress."  The Board construes such 
statement as essentially concluding that the veteran's PTSD, 
his sole compensable service-connected disability, precludes 
him from obtaining or retaining substantially gainful 
employment.  It is also significant that the July 2001 
statement constitutes the most recent evidence of record.  

It thus appears that the evidence of the support of the claim 
is, at a minimum, as equally persuasive as the evidence that 
tends to militate against the claim.  Hence, the Board finds 
that the medical evidence is, at least, in relative 
equipoise, on the question of whether the veteran's service-
connected PTSD precludes him from obtaining or retaining 
substantially gainful employment.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
a total disability rating for compensation based on 
individual unemployability is warranted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

